Exhibit 10.3

February 15, 2018

Leo Holdings Corp.

21 Grosvenor Place

London, SW1X 7HF

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Re: Initial Public Offering

Ladies and Gentlemen:

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Leo
Holdings Corp., a Cayman Islands exempted company (the “Company”) and Citigroup
Global Markets Inc. as representative (the “Representative”) of the several
underwriters named in Schedule I thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each unit comprised of one Class A ordinary share of the Company, par
value $0.0001 per share (the “Class A Ordinary Shares”), and one-half of one
redeemable warrant, each whole warrant exercisable for one Class A Ordinary
Share (each, a “Warrant”). Certain capitalized terms used herein are defined in
paragraph 13 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him, her
or it, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.

In the event that the Company fails to consummate a Business Combination within
the time period set forth in the Company’s Amended and Restated Memorandum and
Articles of Association, as the same may be amended from time to time (the
“Charter”), the undersigned will, as promptly as possible, take all necessary
actions to cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than 10
business days thereafter, redeem the IPO Shares, at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the Trust Account not previously released to the
Company (less taxes payable and up to $100,000 of such net interest to pay
dissolution expenses), divided by the number of then outstanding IPO Shares,
which redemption will completely extinguish public shareholders’ rights as
shareholders (including the right to receive further liquidation distributions,
if any), and (iii) as promptly as reasonably possible following such redemption,
subject to the approval of the Company’s remaining shareholders and the
Company’s board



--------------------------------------------------------------------------------

  of directors, dissolve and liquidate, subject in the cases of clauses (ii) and
(iii) to the Company’s obligations under Cayman Islands law to provide for
claims of creditors and other requirements of applicable law. The undersigned
hereby waives any and all right, title, interest or claim of any kind in or to
any distribution of the Trust Account and any remaining net assets of the
Company as a result of such liquidation with respect to the Founder Shares owned
by the undersigned. However, if any of the undersigned have acquired IPO Shares
in or after the IPO, they will be entitled to liquidating distributions from the
Trust Account with respect to such IPO Shares in the event that the Company
fails to consummate a Business Combination within the time period set forth in
the Charter. The undersigned acknowledges and agrees that there will be no
distribution from the Trust Account with respect to any Warrants, all rights of
which will terminate on the Company’s liquidation.

 

3. The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Business Combination is fair to the Company’s unaffiliated shareholders from a
financial point of view.

 

4. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and will not accept any
compensation or other cash payment prior to, or for services rendered in order
to effectuate, the consummation of the Business Combination; provided that the
Company shall be allowed to make the payments set forth in the Registration
Statement adjacent to the caption “Prospectus Summary—The Offering—Limited
payments to insiders.”

 

5. (a) The undersigned agrees that the Founder Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) one year after the completion of a Business Combination or (2) the date
following the completion of the Company’s initial Business Combination on which
the Company completes a liquidation, merger, share exchange or other similar
transaction that results in all of its shareholders having the right to exchange
their Class A Ordinary Shares for cash, securities or other property.
Notwithstanding the foregoing, if the closing price of the Company’s Class A
Ordinary Shares equals or exceeds $12.00 per share (as adjusted for share
splits, share capitalizations, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period commencing at least 150
days after the Company’s initial Business Combination, the Founder Shares will
be released from the Lockup.

 

  (b)

The undersigned will not, without the prior written consent of the
Representative pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any

 

2



--------------------------------------------------------------------------------

  affiliate of the undersigned), directly or indirectly, including the filing
(or participation in the filing) of a registration statement with the Securities
and Exchange Commission in respect of, or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Class A Ordinary Shares, Warrants of the
Company or any securities convertible into, or exercisable, or exchangeable for,
Class A Ordinary Shares or publicly announce an intention to effect any such
transaction, for a period of 180 days after the date of the Underwriting
Agreement.

 

  (c) The undersigned agrees that until the Company consummates an initial
Business Combination, the undersigned’s Private Placement Warrants will be
subject to the transfer restrictions described in the Private Placement Warrants
Purchase Agreement relating to the undersigned’s Private Placement Warrants.

 

  (d) Notwithstanding the provisions set forth in paragraphs (a) and (c),
transfers, assignments and sales of the Founder Shares, Private Placement
Warrants and Class A Ordinary Shares underlying the Private Placement Warrants
or issued upon conversion of the Founder Shares are permitted (i) to the
Company’s officers or directors, any affiliates or family members of any of the
Company’s officers or directors, any members or partners of Leo Investors
Limited Partnership, a Cayman Islands exempted limited partnership (the
“Sponsor”) or their affiliates, or any affiliates of the Sponsor; (ii) in the
case of an individual, by gift to a member of the individual’s immediate family
or to a trust, the beneficiary of which is a member of one of the individual’s
immediate family, an affiliate of such person or to a charitable organization;
(iii) in the case of an individual, by virtue of laws of descent and
distribution upon death of the individual; (iv) in the case of an individual,
pursuant to a qualified domestic relations order; (v) by private sales or
transfers made in connection with the Business Combination at prices no greater
than the price at which the Founder Shares, Private Placement Warrants or
Class A Ordinary Shares were originally purchased; (vi) by virtue of the
Sponsor’s organizational documents upon liquidation or dissolution of the
Sponsor; (vii) to the Company for no value for cancellation in connection with
the consummation of the Business Combination (viii) in the event of the
Company’s liquidation prior to the completion of a Business Combination; or
(ix) in the event of completion of a liquidation, merger, share exchange or
other similar transaction which results in all of the Company’s shareholders
having the right to exchange their Class A Ordinary Shares for cash, securities
or other property subsequent to the completion of a Business Combination;
provided, however, that in the case of clauses (i) through (vi) these permitted
transferees must enter into a written agreement agreeing to be bound by these
transfer restrictions.

 

  (e) The undersigned acknowledges and agrees that if, in order to consummate
any Business Combination, the holders of Founder Shares or Private Placement
Warrants are required to contribute back to the capital of the Company a portion
of any such securities to be cancelled by the Company or transfer any such
securities to third parties, the undersigned will contribute back to the capital
of the Company or transfer to such third parties, at no cost, a proportionate
number of Founder Shares or Private Placement Warrants, as applicable, pro rata
with the other holders of Founders’ Shares or Private Placement Warrants, as
applicable.

 

3



--------------------------------------------------------------------------------

6. (a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (net of amounts
previously disbursed to management for working capital purposes and excluding
the amount of deferred underwriting discounts held in trust), subject to any
existing or future fiduciary or contractual obligations the undersigned might
have.

 

  (b) The undersigned hereby agrees and acknowledges that (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach of the obligations under paragraph 6(a) above, (ii) monetary damages may
not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach.

 

7. The undersigned agrees to be a director or officer of the Company, as
applicable, until the earlier of the consummation by the Company of an initial
Business Combination or the liquidation of the Company. The undersigned’s
biographical information previously furnished to the Company and the
Representative is true and accurate in all respects, does not omit any material
information with respect to the undersigned’s background and contains all of the
information required to be disclosed pursuant to Item 401 of Regulation S-K,
promulgated under the Securities Act of 1933, as amended. The undersigned’s
FINRA Questionnaire previously furnished to the Company and the Representative
is true and accurate in all respects. The undersigned represents and warrants
that:

 

  (a) he or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

  (b) he or she has never been convicted of or pleaded guilty to any crime
(i) involving any fraud or (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and he is not currently a defendant in any such criminal proceeding;
and

 

  (c) he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8. The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this letter agreement and to serve as a
director or officer of the Company, as applicable.

 

4



--------------------------------------------------------------------------------

9. The undersigned hereby waives his or her right to exercise redemption rights
with respect to any of the Company’s ordinary shares owned or to be owned by the
undersigned, directly or indirectly, whether such shares be part of the Founder
Shares or IPO Shares, and agrees that he or she will not seek redemption with
respect to such shares (or sell such shares to the Company in any tender offer)
in connection with any vote to approve a Business Combination.

 

10. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article 49.4 of the Charter prior to the consummation of a Business
Combination unless the Company provides public shareholders with the opportunity
to redeem their Class A Ordinary Shares upon such approval in accordance with
such Article 49.4 thereof.

 

11. The undersigned agrees not to participate in the formation of, or become an
officer or director of, any other blank check company (excluding existing
affiliations), until the Company has entered into a definitive agreement with
respect to an initial Business Combination or the Company has failed to complete
an initial Business Combination within the time period set forth in the Charter.

 

12. This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this letter agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean all of the
Class B Ordinary Shares of the Company acquired by an Insider prior to the IPO;
(iv) “IPO Shares” shall mean the Class A Ordinary Shares issued in the Company’s
IPO; (v) “Private Placement Warrants” shall mean the warrants that are being
sold privately by the Company simultaneously with the consummation of the IPO;
(vi) “Trust Account” shall mean the trust account into which a portion of the
net proceeds of the Company’s IPO and sale of the Private Placement Warrants
will be deposited; and (vii) “Registration Statement” means the Company’s
registration statement on Form S-1 (SEC File No. 333-222599) filed with the
Securities and Exchange Commission.

 

14. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

5



--------------------------------------------------------------------------------

15. The undersigned acknowledges and understands that the Representative and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representative a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 

16. This letter agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This letter
agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided, that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

Sincerely, By:  

 

  Name of Insider:

 

Acknowledged and Agreed: Leo Holdings Corp. By:  

 

  Name: Simon Brown   Title: Secretary